Undercofler, Presiding Justice.
This case was transferred by the Court of Appeals to this court because the appellant’s petition among other things prays for a permanent injunction. The appellant in his enumerations of error states, "The Court of Appeals has jurisdiction of this cause, it being an action to recover money damages in tort caused by wilful and wanton acts on behalf of the Defendant, and is an action at law which does not involve any question or cause of which the Supreme Court of Georgia has jurisdiction.” This is a declaration that the equitable relief prayed for in the petition is not in issue on this appeal. Accordingly, the case is returned to the Court of Appeals. Bony Corp. v. McCarthy, 227 Ga. 460 (181 SE2d 370); Refrigeration Appliances v. Atlanta Provision Co., 210 Ga. 475 (80 SE2d *145683); Sullivan Enterprises v. Stockton, 224 Ga. 357 (162 SE2d 396).
Argued March 12, 1975
Decided April 8, 1975.
Hendon, Egerton, Harrison & Glean, Michael Anthony Glean, for appellant.
Jones, Bird & Howell, Earle May, Jr., for appellee.

Returned to the Court of Appeals.


All the Justices concur, except Hill, J., disqualified.